Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to After Final Amendment
The amendment filed 4/26/21 has been entered and fully considered.
The declaration filed 3/15/21 has been entered and fully considered.
Claims 1-15 have been withdrawn.
Summary
Applicant’s arguments see pages 5-9, filed 4/26/21, with respect to claims 16-23 have been fully considered and are persuasive.  The 103 rejection of claims 16-23 have been withdrawn.
Claims 16-23 are pending and have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-15 directed to inventions non-elected without traverse.  Accordingly, claims 1-15 have been cancelled, as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Reasons for Allowance
Claims 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

specifically the combination of a lipid-containing mixture comprising: at least one fatty acid methyl ester in an amount of less than 50% (w/v); at least one alkenone in an amount of at least 10% (w/v); and at least one neutral lipid in an amount from 20% to 40% (w/v), recited in the claims; which is outside the scope of prior art.
	CAI (CN 101368193; 2/2009) is the closest prior art that teaches:
CAI teaches methods for making biodiesel from algae, the method comprising culturing Isochrysis galbana in a flask (or cracking/catalytic hydroprocessing) the microalgae to release microalgae oil and from FAMEs (methyl linoleate) which are converted to biodiesel (abstract).  CAI claim 2 teaches the production method of a kind of fine algae cultivation coupling biological diesel oil refining according to claim 1 is characterized in that described little algae employing freshwater microalgae or little algae of salty lake water or the little algae of seawater, and classification is chrysophyceae or green alga or diatom (fucoxanthin) (carotenoids) or blue-green algae or red algae.   Little algae (slurry) that aerating collecting obtains is behind the high pressure homogenizer broken wall, extract little algae oil through extraction kettle with fatty acid methyl ester, the extraction ratio is 1～4:1; and the recovery ratio is 10～30% (see Summary of Invention para 4 and 6).
	However CAI differs from the claimed invention in that CAI does not disclose or suggest at least one fatty acid methyl ester in an amount of less than 50% (w/v) in combination with the lipid-containing mixture as claimed.
In other words, CAI discloses a method of lipid extraction involving the addition of exogenous fatty acid methyl esters (FAMEs) (see FIG. 1 below). The FAMEs are present in the crude biodiesel that is added during the extraction. These added FAMEs do not originate from the algae, and they remain in the extraction products.  Therefore, adding FAMES during extraction at a 
FIG. 1 from CAI: 
    PNG
    media_image1.png
    407
    705
    media_image1.png
    Greyscale

Therefore any combination of CAI fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771